United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41133
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PARMENO BERNAL-FLORES, also known as Jaime
Gutierrez-Penaloza,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:03-CR-294-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Parmeno

Bernal-Flores has requested leave to withdraw from this appeal

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Bernal-Flores has received a copy of counsel’s

motion and brief but has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41133
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.   See 5TH CIR. R. 42.2.